Exhibit 10.1

INTERIM INVESTMENT MANAGEMENT AGREEMENT

This Interim Investment Management Agreement (the “Agreement”), dated as of
January 31, 2020, is between THL Credit, Inc., a Delaware corporation (the
“Corporation”), and First Eagle Alternative Credit, LLC, formerly known as THL
Credit Advisors LLC (the “Advisor”), a Delaware limited liability company.

WHEREAS, the Advisor has agreed to furnish investment advisory services to the
Corporation, which has elected to be regulated as a business development company
under the Investment Company Act of 1940, as amended (the “1940 Act”);

WHEREAS, the Advisor entered into that certain Amended and Restated Investment
Management Agreement dated June 14, 2019 with the Corporation (the “Existing
Agreement”);

WHEREAS, effective as of the date of this Agreement, the Advisor became a
subsidiary of First Eagle Investment Management, LLC (the “Transaction”), and
the Transaction resulted in a change of control of the Advisor, causing an
assignment and the automatic termination of the Existing Agreement under the
1940 Act;

WHEREAS, the new Investment Management Agreement (the “New Agreement”) between
the Advisor and the Corporation, will be submitted to the Corporation’s
stockholders for their approval but such approval has not yet been obtained as
of the date of this Agreement; and

WHEREAS, this Agreement has been approved in accordance with the provisions of
the 1940 Act, and the Advisor is willing to furnish such services upon the terms
and conditions herein set forth;

NOW, THEREFORE, in consideration of the mutual premises and covenants herein
contained and other good and valuable consideration, the receipt of which is
hereby acknowledged, it is agreed by and between the parties hereto as follows:

1. In General. The Advisor agrees, all as more fully set forth herein, to act as
investment advisor to the Corporation with respect to the investment of the
Corporation’s assets and to supervise and arrange for the day-to-day operations
of the Corporation and the purchase of assets for and the sale of assets held in
the investment portfolio of the Corporation.

2. Duties and Obligations of the Advisor with Respect to Investment of Assets of
the Corporation.

(a) Subject to the succeeding provisions of this paragraph and subject to the
direction and control of the Corporation’s board of directors (the “Board of
Directors”), the Advisor shall (i) act as investment advisor for and supervise
and manage the investment and reinvestment of the Corporation’s assets and in
connection therewith have complete discretion in purchasing and selling
securities and other assets for the Corporation and in voting, exercising
consents and exercising all other rights appertaining to such securities and
other assets on behalf of the Corporation; (ii) supervise continuously the
investment program of the Corporation and the composition of its investment
portfolio; and (iii) arrange, subject to the provisions of Section 2(e) hereof,
for the purchase and sale of securities and other assets held in the investment
portfolio of the Corporation. Nothing contained herein shall be construed to
restrict the Corporation’s right to hire its own employees or to contract for
administrative services to be performed by third parties, including but not
limited to, the calculation of the net asset value of the Corporation’s shares.

 

1



--------------------------------------------------------------------------------

(b) In the performance of its duties under this Agreement, the Advisor shall at
all times use all reasonable efforts to conform to, and act in accordance with,
any requirements imposed by (i) the provisions of the 1940 Act, and of any rules
or regulations in force thereunder, subject to the terms of any exemptive order
applicable to the Corporation; (ii) any other applicable provision of law;
(iii) the provisions of the Certificate of Incorporation and the By-Laws of the
Corporation, as such documents are amended from time to time; (iv) the
investment objectives, policies and restrictions applicable to the Corporation
as set forth in the Corporation’s effective Registration Statement on Form N-2
(the “Registration Statement”), as they may be amended from time to time by the
Board of Directors or stockholders of the Corporation; and (v) any policies and
determinations of the Board of Directors of the Corporation and provided in
writing to the Advisor.

(c) The Advisor will seek to provide qualified personnel to fulfill its duties
hereunder and, except as set forth in the following sentence, will bear all
costs and expenses incurred in connection with its investment advisory duties
thereunder. The Corporation shall reimburse the Advisor for all direct and
indirect costs and expenses incurred by the Advisor for office space rental,
office equipment, utilities and other non-compensation related overhead
allocable to performance of investment advisory services hereunder by the
Advisor, including the costs and expenses of due diligence of potential
investments, monitoring performance of the Corporation’s investments, serving as
directors and officers of portfolio companies, providing managerial assistance
to portfolio companies, enforcing the Corporation’s rights in respect of its
investments and disposing of investments. All allocations made pursuant to this
paragraph (c) shall be made pursuant to allocation guidelines approved from time
to time by the Board of Directors. The Corporation shall also be responsible for
the payment of all the Corporation’s other expenses, including payment of the
fees payable to the Advisor under Section 6 hereof; organizational and offering
expenses; expenses incurred in valuing the Corporation’s assets and computing
its net asset value per share (including the cost and expenses of any
independent valuation firm); expenses incurred by the Advisor or payable to
third parties, including agents, consultants or other advisors and travel
expense, in monitoring financial and legal affairs for the Corporation and in
monitoring the Corporation’s investments and enforcing the Corporation’s rights
in respect of such investments; performing due diligence on the Corporation’s
prospective portfolio companies; interest payable on debt, if any, incurred to
finance the Corporation’s investments; distributions on shares; offerings of the
Corporation’s common stock and other securities; investment advisory and
management fees payable under this Agreement; administration fees; transfer
agent and custody fees and expenses; the allocated costs of providing managerial
assistance to those portfolio companies that require it; fees payable to third
parties, including agents, consultants or other advisors, relating to, or
associated with, evaluating and making and disposing of investments; brokerage
fees and commissions; the Corporation’s dues, fees and charges of any trade
association of which the Corporation is a member; transfer agent and custodial
fees; federal and state registration fees; all costs of registration and listing
the Corporation’s shares on any securities exchange; federal, state and local
taxes; independent directors’ fees and expenses; costs of preparing and filing
reports, registration statements, prospectuses or other documents required by
the SEC, including printing and mailing costs; costs of any reports, proxy
statements or other notices to stockholders, including printing costs; the
expenses of holding stockholder meetings; the Corporation’s allocable portion of
the fidelity bond, directors and officers/errors and omissions liability
insurance, and any other insurance premiums; direct costs and expenses of
administration and operation, including printing, mailing, long distance
telephone, copying, secretarial and other staff, independent auditors and
outside legal costs; litigation and indemnification and other extraordinary or
non recurring expenses; and all other non-investment advisory expenses of the
Corporation.

(d) The Advisor shall give the Corporation the benefit of its professional
judgment and effort in rendering services hereunder, but neither the Advisor nor
any of its officers, directors, employees, agents or controlling persons shall
be liable for any act or omission or for any loss sustained by the Corporation
in connection with the matters to which this Agreement relates, provided, that
the foregoing exculpation

 

2



--------------------------------------------------------------------------------

shall not apply to a loss resulting from willful misfeasance, bad faith or gross
negligence in the performance of its duties, or by reason of its reckless
disregard of its obligations and duties under this Agreement; provided further,
however, that the foregoing shall not constitute a waiver of any rights which
the Corporation may have which may not be waived under applicable law.

(e) The Advisor will place orders either directly with the issuer or with any
broker or dealer. Subject to the other provisions of this paragraph, in placing
orders with brokers and dealers, the Advisor will attempt to obtain the best
price and the most favorable execution of its orders. In placing orders, the
Advisor will consider the experience and skill of the firm’s securities traders
as well as the firm’s financial responsibility and administrative efficiency.
Consistent with this obligation, the Advisor may select brokers on the basis of
the research, statistical and pricing services they provide to the Corporation
and other clients of the Advisor. Information and research received from such
brokers will be in addition to, and not in lieu of, the services required to be
performed by the Advisor hereunder. A commission paid to such brokers may be
higher than that which another qualified broker would have charged for effecting
the same transaction, provided that the Advisor determines in good faith that
such commission is reasonable in terms either of the transaction or the overall
responsibility of the Advisor to the Corporation and its other clients and that
the total commissions paid by the Corporation will be reasonable in relation to
the benefits to the Corporation over the long term, subject to review by the
Board of Directors of the Corporation from time to time with respect to the
extent and continuation of such practice to determine whether the Corporation
benefits, directly or indirectly, from such practice. In addition, the Advisor
is authorized to take into account the sale of shares of the Corporation in
allocating purchase and sale orders for portfolio securities to brokers or
dealers (including brokers and dealers that are affiliated with the Advisor),
provided that the Advisor believes that the quality of the transaction and the
commission are comparable to what they would be with other qualified firms.

3. Services Not Exclusive. Nothing in this Agreement shall prevent the Advisor
or any officer, employee or other affiliate thereof from acting as investment
advisor for any other person, firm or corporation, or from engaging in any other
lawful activity, and shall not in any way limit or restrict the Advisor or any
of its officers, employees or agents from buying, selling or trading any
securities for its or their own accounts or for the accounts of others for whom
it or they may be acting; provided, however, that the Advisor will not
undertake, and will cause its employees not to undertake, activities which, in
its judgment, will adversely affect the performance of the Advisor’s obligations
under this Agreement.

4. Agency Cross Transactions. From time to time, the Advisor or brokers or
dealers affiliated with it may find themselves in a position to buy for certain
of their brokerage clients (each an “Account”) securities which the Advisor’s
investment advisory clients wish to sell, and to sell for certain of their
brokerage clients securities which advisory clients wish to buy. Where one of
the parties is an advisory client, the Advisor or the affiliated broker or
dealer cannot participate in this type of transaction (known as a cross
transaction) on behalf of an advisory client and retain commissions from one or
both parties to the transaction without the advisory client’s consent. This is
because in a situation where the Advisor is making the investment decision (as
opposed to a brokerage client who makes his own investment decisions), and the
Advisor or an affiliate is receiving commissions from both sides of the
transaction, there is a potential conflicting division of loyalties and
responsibilities on the Advisor’s part regarding the advisory client. The
Securities and Exchange Commission has adopted a rule under the Advisors Act
which permits the Advisor or its affiliates to participate on behalf of an
Account in agency cross transactions if the advisory client has given written
consent in advance. By execution of this Agreement, the Corporation authorizes
the Advisor or its affiliates to participate in agency cross transactions
involving an Account. The Corporation may revoke its consent at any time by
written notice to the Advisor.

 

3



--------------------------------------------------------------------------------

5. Expenses. During the term of this Agreement, the Advisor will bear all
compensation expense (including health insurance, pension benefits, payroll
taxes and other compensation related matters) of its employees and shall bear
the costs of any salaries or Directors’ fees of any officers or Directors of the
Corporation who are affiliated persons (as defined in the 1940 Act) of the
Advisor.

6. Compensation of the Advisor.

(a) The compensation paid under this Agreement will be held in an
interest-bearing escrow account. If a majority of the Corporation’s outstanding
voting securities approve the New Agreement prior to the Termination Date
(defined below), the amount in the escrow account (including the interest
earned) will be paid to the Advisor. If a majority of the Corporation’s
outstanding voting securities do not approve the New Agreement prior to the
Termination Date, the Advisor will be paid, out of the escrow account, the
lesser of (1) any costs incurred in performing under this Agreement (plus
interest earned on that amount while in escrow); or (2) the total amount in the
escrow account (plus interest earned).

(b) The Advisor, for its services to the Corporation, will be entitled to
receive a management fee (the “Base Management Fee”) from the Corporation
determined in accordance with U.S. generally accepted accounting principles
(“GAAP”). The Base Management Fee will be calculated at an annual rate of 1.00%
of the Corporation’s gross assets and payable quarterly in arrears on a calendar
quarter basis. For purposes of calculating the Base Management Fee, the term
“gross assets” is determined without deduction for any liabilities. The Base
Management Fee will be calculated based on the value of the Corporation’s gross
assets at the end of the most recently completed calendar quarter prior to the
quarter for which such fees are being calculated, and appropriately adjusted for
any share issuances or repurchases during the calendar quarter for which such
fees are being calculated. Base Management Fees for any partial quarter will be
appropriately pro-rated.

(c) For purposes of this Agreement, the gross assets and net assets of the
Corporation shall be calculated pursuant to the procedures adopted by the Board
of Directors of the Corporation for calculating the value of the Corporation’s
assets.

(d) The Incentive Fee will consist of two parts, as follows:

(i) The ordinary income component is calculated, and payable, quarterly in
arrears at the end of each calendar quarter by reference to our aggregate
Pre-Incentive Fee net investment income (as described below), as adjusted as
described below, from the calendar quarter then ending and the eleven preceding
calendar quarters (or if shorter, the number of quarters that have occurred
since January 1, 2018) (such period hereinafter referred to as the “Trailing
Twelve Quarter Period”). “Pre-Incentive Fee net investment income” means
interest income, dividend income and any other income (including any other fees,
such as commitment, origination, structuring, diligence, managerial assistance
and consulting fees or other fees that the Corporation receives from portfolio
companies) accrued during the calendar quarter, minus the Corporation’s
operating expenses for the quarter (including the Base Management Fee, expenses
payable under the Corporation’s administration agreement (the “Administration
Agreement”), interest expense and any dividends paid on any issued and
outstanding preferred stock, but excluding the Incentive Fee and any offering
expenses and other expenses not charged to operations and excluding reversals of
the Incentive Fee solely to the extent such reversals have the effect of
reducing previously accrued Incentive Fees under the proviso to the following
sentence). Pre-Incentive Fee net investment income includes, in the case of
investments with a deferred interest feature (such as original issue discount,
debt instruments with payment-in-kind interest and zero coupon securities),
accrued income not yet received in cash; provided, however,

 

4



--------------------------------------------------------------------------------

that the portion of the Incentive Fee attributable to deferred interest features
shall be paid, together with interest thereon from the date of deferral to the
date of payment at the prime rate published from time to time by the Wall Street
Journal or, in the absence thereof, a bank chosen by the board of directors,
only if and to the extent received in cash, and any accrual thereof shall be
reversed if and to the extent such interest is reversed in connection with any
write off or similar permanent impairment of the investment giving rise to any
deferred interest accrual, applied in each case in the order such interest was
accrued. Pre-Incentive Fee net investment income is expressed as a rate of
return on the value of the Company’s net assets (as determined in accordance
with GAAP) calculated, and payable, quarterly in arrears at the end of the
calendar quarter comprising the relevant Trailing Twelve Quarter Period and
adjusted for any share issuances or repurchases during such quarter. The hurdle
amount for Pre-Incentive Fee net investment income is based on ordinary income
is determined on quarterly basis and is equal to 2.0% (which is 8.0% annualized)
multiplied by the net asset value attributable to our common stock at the
beginning of each applicable calendar quarter comprising the relevant Trailing
Twelve Quarter Period (also referred to as “hurdle rate”). The hurdle amount is
calculated after making appropriate adjustments for subscriptions (which
includes all issuances by us of shares of our common stock, including issuances
pursuant to our dividend reinvestment plan) and distributions that occurred
during the relevant Trailing Twelve Quarter Period. The Corporation will pay the
Advisor an Incentive Fee with respect to the Corporation’s Pre-Incentive Fee net
investment income for the relevant Trailing Twelve Quarter Period in each
calendar quarter as follows:

 

  (1)

no Incentive Fee for any calendar quarter in which the Corporation’s
Pre-Incentive Fee net investment income does not exceed the hurdle rate;

 

  (2)

100% of the Corporation’s Pre-Incentive Fee net investment income for any
Trailing Twelve Quarter Period with respect to that portion of the Pre-Incentive
Fee net investment income for such period, if any, that exceeds the hurdle rate
but is less than 2.50% (10.0% annualized); and

 

  (3)

17.5% of the amount of the Corporation’s Pre-Incentive Fee net investment income
for the Trailing Twelve Quarter Period with respect to that portion of the
Pre-Incentive Fee net investment income for such quarter, if any, that exceeds
2.5% (10.0% annualized);

The amount of the Incentive Fee on Pre-Incentive Fee net investment income that
will be paid for a particular quarter will equal the excess of the incentive fee
so calculated minus the aggregate incentive fees on ordinary income that were
paid in respect of the eleven preceding calendar quarters (or if shorter, the
appropriate number of preceding quarters incentive fees paid that have occurred
since January 1, 2018) included in the relevant Trailing Twelve Quarter Period
but not in excess of the total return requirement (as described below).

The foregoing Incentive Fee will be subject to an Incentive Fee Cap (as defined
below). The “Incentive Fee Cap” for any quarter is an amount equal to (a) 20% of
the Cumulative Net Return (as defined below) during the calendar quarter the
Trailing Twelve Quarter Period, minus (b) the aggregate incentive fees based on
income that were paid in respect of the first eleven calendar quarters (or the
portion thereof) included in the relevant Trailing Twelve Quarter Period.

“Cumulative Net Return” means (x) Pre-Incentive Fee net investment income in
respect of the relevant Trailing Twelve Quarter Period minus (y) any Net Capital
Loss, if any, in respect of the relevant Trailing Twelve Quarter Period. If, in
any quarter, the Incentive Fee Cap is zero or a negative value, we will pay no
incentive fee based on income to the Advisor for such quarter. If, in any
quarter, the Incentive Fee Cap for such quarter is a positive value but is less
than the incentive fee based on Pre-Incentive Fee net investment income that is
payable to the Advisor for such quarter (before giving effect to the

 

5



--------------------------------------------------------------------------------

Incentive Fee Cap) calculated as described above, the Corporation will pay an
Incentive Fee based on Pre-Incentive Fee net investment income to the Advisor
equal to the Incentive Fee Cap for such quarter. If, in any quarter, the
Incentive Fee Cap for such quarter is equal to or greater than the incentive fee
based on Pre-Incentive Fee net investment income that is payable to the Advisor
for such quarter (before giving effect to the Incentive Fee Cap) calculated as
described above, the Corporation shall pay an Incentive Fee based on
Pre-Incentive Fee net investment income to the Advisor equal to the Incentive
Fee calculated as described above for such quarter without regard to the
Incentive Fee Cap.

“Net Capital Loss” in respect of a particular period means the difference, if
positive, between (i) aggregate capital losses, whether realized or unrealized,
in such period and (ii) aggregate capital gains, whether realized or unrealized,
in such period.

(ii) The second part of the Incentive Fee (the “Capital Gains Fee”) will be
determined and payable in arrears as of the end of each calendar year (or upon
termination of this Agreement as set forth below), commencing with the calendar
year ending on December 31, 2020, and is calculated at the end of each
applicable year by subtracting (1) the sum of the Corporation’s cumulative
aggregate realized capital losses and aggregate unrealized capital depreciation
from (2) the Corporation’s cumulative aggregate realized capital gains, in each
case calculated from the Commencement Date. If the amount so calculated is
positive, then the Capital Gains Fee for such year is equal to 17.5% of such
amount, less the aggregate amount of Capital Gains Fees paid in all prior years.
If such amount is negative, then no Capital Gains Fee will be payable for such
year. If this Agreement is terminated as of a date that is not a calendar year
end, the termination date shall be treated as though it were a calendar year end
for purposes of calculating and paying a Capital Gains Fee.

7. Indemnification. (a) The Corporation shall indemnify the Advisor, and each of
the Advisor’s directors, officers, employees, agents, associates and controlling
persons and the directors, partners, members, officers, employees and agents
thereof (including any individual who serves at the Advisor’s request as a
director, officer, partner, member or the like of another entity) (each such
person being an “Indemnitee”) against any loss, liability, claim, damage or
expense, including amounts paid in satisfaction of judgments, in compromise or
as fines and penalties, and counsel fees reasonably incurred by such Indemnitee
in connection with the defense or disposition of any action, suit or other
proceeding or investigation, whether civil or criminal, before any court or
administrative or investigative body in which such Indemnitee may be or may have
been involved as a party or otherwise or with which such Indemnitee may be or
may have been threatened, while acting in any capacity set forth herein or
thereafter by reason of such Indemnitee’s having acted in any such capacity,
except with respect to any matter as to which such Indemnitee shall have been
adjudicated not to have acted in good faith in the reasonable belief that such
Indemnitee’s action was in the best interest of the Corporation and furthermore,
in the case of any criminal proceeding, so long as such Indemnitee had no
reasonable cause to believe that the conduct was unlawful; provided, however,
that (i) no Indemnitee shall be indemnified hereunder against any liability to
the Corporation or its stockholders or any expense of such Indemnitee arising by
reason of (A) willful misfeasance, (B) bad faith, (C) gross negligence or
(D) reckless disregard of the duties involved in the conduct of such
Indemnitee’s position (the conduct referred to in such clauses (A) through
(D) being sometimes referred to herein as “disabling conduct”); (ii) as to any
matter disposed of by settlement or a compromise payment by such Indemnitee,
pursuant to a consent decree or otherwise, no indemnification either for said
payment or for any other expenses shall be provided unless there has been a
determination that such settlement or compromise is in the best interests of the
Corporation and that such Indemnitee appears to have acted in good faith in the
reasonable belief that such Indemnitee’s action was in the best interest of the
Corporation and did not involve disabling conduct by such Indemnitee; and
(iii) with respect to any action, suit or other proceeding voluntarily
prosecuted by any Indemnitee as plaintiff, indemnification shall be mandatory
only if the prosecution of such action, suit or other proceeding by such
Indemnitee was authorized by a majority of the full Board of Directors of the
Corporation.

 

6



--------------------------------------------------------------------------------

(b) The Corporation may make advance payments in connection with the expenses of
defending any action with respect to which indemnification might be sought
hereunder if the Corporation receives a written affirmation of the Indemnitee’s
good faith belief that the standard of conduct necessary for indemnification has
been met and a written undertaking to reimburse the Corporation unless it is
subsequently determined that such Indemnitee is entitled to such indemnification
and if the Directors of the Corporation determine that the facts then known to
them would not preclude indemnification. In addition, at least one of the
following conditions must be met: (i) the Indemnitee shall provide security for
such undertaking; (ii) the Corporation shall be insured against losses arising
by reason of any unlawful advance; or (iii) a majority of a quorum consisting of
Directors of the Corporation who are neither “interested persons” of the
Corporation (as defined in Section 2(a)(19) of the 1940 Act) nor parties to the
proceeding (“Disinterested Non-Party Directors”) or an independent legal counsel
in a writing, shall determine, based on a review of readily available facts (as
opposed to a full trial-type inquiry), that there is reason to believe that the
Indemnitee ultimately will be found entitled to indemnification.

(c) All determinations with respect to the standards for indemnification
hereunder shall be made (i) by a final decision on the merits by a court or
other body before whom the proceeding was brought that such Indemnitee is not
liable or is not liable by reason of disabling conduct; or (ii) in the absence
of such a decision, by (A) a majority vote of a quorum of the Disinterested
Non-Party Directors of the Corporation or (B) if such a quorum is not obtainable
or, even if obtainable, if a majority vote of such quorum so directs,
independent legal counsel in a writing. All determinations that advance payments
in connection with the expense of defending any proceeding shall be authorized
and shall be made in accordance with the immediately preceding clause
(ii) above.

The rights accruing to any Indemnitee under these provisions shall not exclude
any other right to which such Indemnitee may be lawfully entitled.

8. Duration and Termination. This Agreement shall continue in effect for a
period of 150 days from the date hereof (the “Termination Date”). This Agreement
shall be deemed to have terminated upon the earlier of the Termination Date or
stockholder approval of the New Agreement. Notwithstanding the foregoing, this
Agreement is terminable with respect to the Corporation without penalty by the
Board of Directors or the vote of a majority of the outstanding voting
securities of the Corporation, in each case on not more than 10 calendar days’
written notice to the Advisor, or by the Advisor upon not less than 60 days’
written notice to the Corporation. This Agreement will also immediately
terminate in the event of its assignment. (As used in this Agreement, the terms
“majority of the outstanding voting securities,” “interested person” and
“assignment” shall have the same meanings of such terms in the 1940 Act and the
regulations thereunder.)

9. Notices. Any notice under this Agreement shall be in writing to the other
party at such address as the other party may designate from time to time for the
receipt of such notice and shall be deemed to be received on the earlier of the
date actually received or on the fourth day after the postmark if such notice is
mailed first class postage prepaid.

10. Amendment of this Agreement. No provision of this Agreement may be changed,
waived, discharged or terminated orally, but only by an instrument in writing
signed by the party against which enforcement of the change, waiver, discharge
or termination is sought. Any amendment of this Agreement shall be subject to
the 1940 Act.

 

7



--------------------------------------------------------------------------------

11. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts for contracts to
be performed entirely therein without reference to choice of law principles
thereof and in accordance with the applicable provisions of the 1940 Act and the
Advisers Act, and any rules and regulations promulgated thereunder.

12. Miscellaneous. The captions in this Agreement are included for convenience
of reference only and in no way define or delimit any of the provisions hereof
or otherwise affect their construction or effect. If any provision of this
Agreement shall be held or made invalid by a court decision, statute, rule or
otherwise, the remainder of this Agreement shall not be affected thereby. This
Agreement shall be binding on, and shall inure to the benefit of the parties
hereto and their respective successors.

13. Counterparts. This Agreement may be executed in counterparts by the parties
hereto, each of which shall constitute an original counterpart, and all of
which, together, shall constitute one Agreement.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused the foregoing instrument to
be executed by their duly authorized officers, all as of the day and the year
first above written.

 

THL CREDIT, INC.

By:  

/s/ Terrence W. Olson

Name:  

Terrence W. Olson

Title:  

Chief Financial Officer

 

FIRST EAGLE ALTERNATIVE CREDIT, LLC

By:  

/s/ Christopher J. Flynn

Name:  

Christopher J. Flynn

Title:  

President